Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


2.	Claims 1,10,14-17, 22-23 and 25 are rejected under 35 U.S.C. 103(a) as being unpatentable over U.S. Pub. 2015/0172870 to Venkatesan in view of U.S. Pub. 2017/0094717 to Yang and U.S. Pub. 2019/0149417 to Augusto Lopes. 

Regarding claim 1, Venkatesan teaches an apparatus including logic and circuitry configured to cause a mobile device to: 
disable wireless communication of the mobile device over one or more indoor-only wireless communication channels according to an indoor regulatory constraint; (see for example, section [0141] which describes step 512, which disables the indoor only frequency band UNII, (which is described in sections [0004] and [0046] to [0052] as being indoor only based on FCC regulations and constraints, see also Fig. 4, sections [0122], [0128] to [0132] and see Fig. 5, sections [0134] to [0138] which first disable the indoor frequency band (UNII) and use outdoor band signals to sense RF echoes); 
determine whether the mobile device is located indoors or outdoors based on sensor information from a sensor of the mobile device; (see for example, sections  [0100] to [0103] and the orientation sensor 118 and the transceiver which (based on the orientation sensor 118 readings up, down, left right etc., and the determined RF echoes sensed through the transceiver (used as a sensor), determine that the device is used indoors, see Figs. 4-5 and sections [0108], [0118], [0136] to [0137] and [0140]); 
based on a determination that the mobile device is located indoors, enable the mobile device to communicate as a Wireless Local Area Network (WLAN) supervising device over an indoor-only wireless communication channel of the one or more indoor-only wireless communication channels (see for example, step 510 as described in section [0140], which when determined as being indoors, the device switches to the indoor second frequency band which includes WLAN, see sections [0023] to [0024] and [0031] to [0032]). 
Therefore, the difference between Venkatesan and the last feature of claim 1 is that Venkatesan does not teach that the mobile station is enabled to act as a “WLAN supervising device” (which is equivalent to acting as a SoftAP device/mode as later defined in dependent claim 14), therefore, Yang is added.    
In an analogous art, Yang teaches a mobile device which aids other devices located outdoors by acting as a WLAN supervisory (SoftAP) station.  See for example, sections [0041] to [0043] and [0055] to [0057], which teaches that the device switches to SoftAP mode (to be used as a relay access point if needed) and switching to the indoor channel used by the indoor access point. 
Therefore, as Venkatesan teaches switching to indoor frequencies when indoors, and as Yang teaches switching a mobile station mode to act as a “supervising WLAN” station (SoftAP device/mode) to allow connections to an indoor AP, it would have been obvious to modify the mobile station of Venkatesan to operate as a SoftAP station, for the reasons as in Yang such as connecting to indoor devices using indoor frequencies.    
Regarding the features of claim 1 which now recite:  
“based on whether the mobile device is determined to be located indoors or outdoors, selectively enable or disable, respectively, the mobile device to form a Wireless Local Area Network (WLAN) over an indoor-only wireless communication channel of the one or more indoor-only wireless communication channels, and to 
it is first noted that these amendments do not substantially change the scope of the claim. Regarding this feature changed above, step 512 in Fig. 5 of Venkatesan teaches “disabling communication over indoor frequency band when outdoors”, while step 510 teaches “allowing communication over indoor frequency band when indoors”.  Therefore, as the device of Venkatesan does “selectively enable or disable respectively, the mobile device to operate with the indoor frequencies based on the determination of indoors or outdoors”, and the device of Venkatesan would “supervise communications”, Venkatesan still reads on this feature, as now recited.   

Therefore, Venkatesan teaches switching to indoor frequencies when the device is detected to be indoors and not allowing these frequencies when outdoors.  Yang is added only to show a switching a mobile station mode to act as a supervising station (which is further defined in dependent claim 14 as a SoftAP device/mode).  
Therefore, as Venkatesan teaches selectively enabling or disabling the WLAN frequencies when indoors and outdoors as recited (and as any device using indoor WLAN frequencies would “supervise and form a WLAN”) the mobile device of Venkatesan may be interpreted to perform the newly recited features, with Yang added only for completeness (to explicitly teach acting as a “WLAN supervising device”, as defined in claim 14).  

Regarding the amendment and features of claim 1 reciting:
“when enabling the mobile device to form the WLAN over the indoor-only wireless communication channel, maintain a virtual geo-fence around a particular location around the mobile device, and, based on a detected crossing of the virtual geo-fence by the mobile device, disable the WLAN over the indoor-only wireless communication channel”, as Venkatesan and Yang do not explicitly teach geo-fencing, Augusto Lopes is added.

In an analogous art, Augusto Lopes teaches a mobile device which when crossing a geo-fence changes the type of operation of the device and the frequencies of communication.  See for example, section [0148], which teaches “network operations of the device change with location and time”, section [0150], which explicitly teaches that “determining whether to enable or disable particular communications interfaces, and determining whether to, for example, switch the mode of operation of a Wi-Fi-capable wireless communications interface (e.g., IEEE 802.11a/b/g/n/ac/ad/af) able to operate in multiple modes (e.g., as a Wi-Fi Access Point (AP), or a Wi-Fi Station (STA)…  Technology-specific aspects of wireless communication interfaces of nodes of a network as described herein also include, for example, the communication network to which the node should connect, and any geographic boundaries (e.g., “geographic fences” or “geo-fences”) used to define where changes to the various technology-specific operating parameters of communication interfaces of a node are to be made. Adjustments to wireless communication aspects of node operation may be made based on, for example, radio-frequency spectrum regulations, geographic areas or regions…” 
 
Therefore, as Venkatesan/Yang teach changing roles to SoftAp and changing to outdoor frequencies and as Augusto Lopes teaches using geo-fences to switch the mode/type of a device (from station to access point) and also switches communication frequencies, it would have been obvious to use the geo-fences described in Augusto Lopes in Venkatesan, for reasons as in Augusto Lopes, which are that the location of a device is conventionally used to determine it’s mode of operation and frequencies used.   

Regarding claims 10, 22 and 25, which recite “configured to cause the mobile device to determine whether the mobile device is located indoors or outdoors based on wireless communication information from one or more wireless communications over a non-indoor wireless communication channel”, as described above, Venkatesan uses the received echo communications on the non-indoor frequencies to determine indoors.  


Regarding claim 14, which recites “configured to, based on a determination that the mobile device is located indoors, enables the mobile device to operate over the indoor only channel as a software-enabled Access Point (SoftAP), or a Peer-to-Peer (P2P) Group Owner (GO)”, as described above, Yang teaches a SoftAP mode, as recited. 
Regarding claim 15, which recites “comprising a radio to communicate over the one or more indoor-only wireless communication channels”, as described above, Venkatesan teaches a radio for communicating over the UNII indoor band, as recited.  
Regarding claim 16, which recites “comprising one or more antennas connected to the radio, a memory to store data processed by the mobile device, and a processor to execute instructions of an operating system”, see Fig. 1 of Venkatesan which shows all these recited structures.

Regarding claims 17 and 23, which recite similar amendments and features as claim 1, see the rejection of claim 1 above. 

3. 	Claims 2-6, 18-20 and 24 are rejected under 35 U.S.C. 103(a) as being unpatentable over Venkatesan, Augusto Lopes and Yang, as applied to claim 1 above and further in view of U.S. Patent Pub. 2014/0171124 to Goglin. 

Regarding claims 2, 18 and 24, which recite “wherein the sensor information comprises environment information of an environment of the mobile device”, as Venkatesan uses sensors which do not sense the environment per se, Goglin is added.
In an analogous art, Goglin teaches a mobile device which senses the type of “environmental” light.  See for example, sensors which sense artificial or natural light. See also sections [0028] to [0031]. 
Therefore, as both Venkatesan and Goglin teach determining indoor/outdoor use of a mobile terminal using sensors and as Goglin explicitly uses environmental light sensors, it would have been obvious to use light sensors in Venkatesan, for reasons as in Goglin, which are that light sensing is accurate and requires low power devices.  
Regarding claims 3 and 19, which recite “wherein the sensor information comprises ambient light information from an ambient light sensor of the mobile device”, see sections [0028] to [0031] of Goglin, as described above. 

Regarding claims 4 and 20, which recite “configured to cause the mobile device to identify an ambient light spectrum based on the ambient light information, and to determine whether the mobile device is located indoors or outdoors based on the ambient light spectrum”, see sections [0028] to [0032] of Goglin, as described above.  
Regarding claim 5, which recites “configured to determine that the mobile device is located outdoors based on a determination that the ambient light spectrum corresponds to natural light”, see section [0029] of Goglin, which determines the location of the device as outside based on natural light, as recited. 
Regarding claim 6, which recites “configured to determine that the mobile device is located indoors based on a determination that the ambient light spectrum corresponds to artificial light”, see section [0029] of Goglin, which determines artificial light and indoors, as recited. 
5. 	Claims 8-9 are rejected under 35 U.S.C. 103(a) as being unpatentable over Venkatesan, Augusto Lopes and Yang, as applied to claim 1 above and further in view of U.S. Patent Pub. 2013/0157638 to Malmbak. 

Regarding claim 8, which recites “wherein the sensor information comprises location information from a location sensor of the mobile device”, although sections [0038] and [0120] of Venkatesan teach GPS sensors, it is not explicitly taught that they are used for position determinations, therefore Malmbak is added.  
In an analogous art, Malmbak teaches a mobile device which uses GPS to determine indoor and outdoor locations.  See for example, Fig. 6 and section [0041]. 
Therefore, as both Venkatesan and Malmbak teach determining indoor/outdoor location and the use of GPS, it would have been obvious to use the GPS sensor in Venkatesan, for reasons as in Malmbak, and as is conventional.   
Regarding claim 9, which recites “configured to cause the mobile device to determine the indoor-only wireless communication channel based on the location information”, as described above, the combination of Venkatesan (which teaches sensors which determine indoor location and GPS) modified by Malmbak, would teach and/or render obvious this feature, as recited.


6. 	Claim 11 is rejected under 35 U.S.C. 103(a) as being unpatentable over Venkatesan, Augusto Lopes and Yang, as applied to claim 1 above and further in view of U.S. Patent Pub. 2014/0036811 to Zhang. 
Regarding claim 11, which recites “wherein the wireless communication information comprises at least one of channel estimation information or device information, the channel estimation information corresponding to the non-indoor wireless communication channel, the device information corresponding to one or more wireless communication devices communicating over the non-indoor wireless communication channel”, as Venkatesan does not explicitly teach “channel estimation” per se, Zhang is added. 
In an analogous art, Zhang teaches a mobile device which uses channel estimation to determine it’s location (as inside or outside).  See for example, sections [0018] and [0031], which teach long range (outdoor) channel estimation. 
Therefore, as both Venkatesan and Zhang teach determining location using outdoor channels and as Zhang also teaches using channel estimation, it would have been obvious to modify Venkatesan to use channel estimation, for reasons as in Zhang as it is a conventional way to measure signal strength.  

7. 	Claim 12 is rejected under 35 U.S.C. 103(a) as being unpatentable over Venkatesan, Augusto Lopes and Yang, as applied to claim 1 above and further in view of U.S. Patent Pub. 2014/0325053 to Hewitt. 

Regarding claim 12, which recites “wherein the sensor information comprises proximity information from a proximity sensor of the mobile device”, as Venkatesan does not teach a proximity sensor per se, Hewitt is added. 
In an analogous art, Hewitt teaches a mobile device which uses sensors to determine it’s location.  See section [0015], which teaches a proximity sensor. 
Therefore, as both Venkatesan and Hewitt teach determining indoor location and as Hewitt teaches the use of proximity sensors, it would have been obvious to use proximity sensors in Venkatesan, as Hewitt teaches the conventionality that any type of location or proximity sensing devices are equivalent.  

8. 	Claim 13 is rejected under 35 U.S.C. 103(a) as being unpatentable over Venkatesan, Augusto Lopes and Yang, as applied to claim 1 above and further in view of U.S. Patent Pub. 2014/0256303 to Jones. 

Regarding claim 13, which recites “wherein the sensor information comprises acoustic information from an acoustic sensor of the mobile device”, as the echoes in Venkatesan are not acoustic per se, Jones is added. 
In an analogous art, Jones teaches a mobile device which uses acoustic sensors to determine it’s location.  See for example, section [0045]. 
Therefore, as both Venkatesan and Jones teach determining location and also teach receiving echoes, it would have been obvious to use an acoustic sensors in Venkatesan, for reasons as in Jones.  




Response to Arguments
Applicant’s amendments have overcome the previous section 112 rejection. Applicant’s arguments with respect to the section 103 rejection have been considered but are not persuasive.  
Regarding the prior art rejection, Applicant’s assert that all the applied references do not teach the entirety of claim 1 (pages 10-11).  Pages 12-14 of the remarks state that Venkatesan does not teach the feature which Yang is used to show and page 16 asserts that Yang does not cure the deficiencies of Venkatesan.  
In response to these points, the Examiner sets forth that Venkatesan does teach “selectively enabling or disabling the WLAN frequencies”, while Yang is added only to address the language of a supervising device as in claim 14.  Therefore, the Examiner asserts that the combination of references does teach and/or render obvious the specific features as described above.
It is noted that the language “enabling the mobile device to form a WLAN over the indoor-only wireless communication channel…” does not actually require any operations or active forming of a network by the device.  In other words, “enabling channels to be used” does not require that they are used (or given weight).  
Regarding the newly amended feature of a “geo-fence around a point”, Augusto Lopes is added to show this and see also sections [0175], [0179] and [0182], which teach that latitude/longitude coordinates are used to define these “points” at which the geo-fences are formed.
  Therefore, for the reasons above, the arguments are not persuasive. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 



Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN SHAUN KELLEY whose telephone number is (571)272-5652.  The examiner can normally be reached on Mondays to Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lester Kincaid can be reached on (571)272-7922.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/STEVEN S KELLEY/Primary Examiner, Art Unit 2646